DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5- 9 and 21 - 31 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 9, 21 and 26 - 31, are rejected under 35 U.S.C. 103 as being rejected over Balsells’890 et al. (U.S. Patent # 5265890) in view of Foster (U.S. PG Pub # 20150083481) and in further view of Promper (U.S. Patent # 7111821).
 
Regarding claim 1, Balsells’890 discloses a seal comprising (fig 4a): an annular jacket (82, fig 4a) comprising a body defining an annular recess (recess 84 within jacket, fig 4a); wherein the jacket comprises: a heel (heel of 82, fig 4a), a first lip 
a helical spring disposed within the annular recess (spring 86 within the recess of jacket, fig 4a) and contacting both the first lip and the second lip (86 contacts both lips at the top and the bottom, fig 4a); and 
a support member disposed within the helical spring (elastomer 88 within 86, fig 4a) and capable of contacting an inner surface of the spring to provide a biasing force against the helical spring in the operational state (intended use limitation, 88 contacts the spring 86, fig 4a), wherein the seal comprises a planar back surface adapted to at least partially contact an adjacent back surface of a neighboring seal (82 has a planar back surface capable to at least partially contact an adjacent back surface of a neighboring seal, fig 4a), wherein in a relaxed state, the support member contacts the helical spring at approximately diametrically opposite locations (88 contacts 86 at diametrically opposite locations).
Balsells’890 does not disclose wherein at least one of the lips bows outward after installation of the spring.
However, Foster teaches a similar seal comprising: an annular jacket (150, fig 2) comprising a body defining an annular recess (recess within jacket, fig 2); wherein the jacket comprises: a heel (heel is the central part of 150, fig 2), a first lip (lip at the top portion 514, fig 2) extending from the heel, and a second lip (lip at the bottom portion 152, fig 2) extending from the heel;
a helical spring disposed within the annular recess (162 within the recess of jacket, fig 2);

It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to bow the lips of the spring of Balsells’890 as in Foster so that the spring biases the lips against the housing and the shaft (Foster Col 6, Line 67 – Col 7, Line 4).

Balsells’890 does not disclose wherein at least one of the lips is arcuate when viewed in cross-section along its entire length.
However, Promper teaches a similar seal comprising: an annular jacket (10’, fig 2) comprising a body defining an annular recess (recess within jacket, fig 2); wherein the jacket comprises: a heel (heel is the central part of 10’, fig 2), a first lip (lip at the top portion, fig 2) extending from the heel, and a second lip (lip at the bottom portion of jacket, fig 2) extending from the heel;
a helical spring disposed within the annular recess (20’ within the recess of jacket, fig 2) (fig 3 also shows annular jacket 30’ with heel, a first lip and a second lip and a helical spring 20’);
wherein at least one of the lips is arcuate when viewed in cross-section along its entire length (lips of 10’ are arcuate when viewed in cross-section along the entire length as seen in fig 2).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify one of the lips of Balsells’890 to be arcuate as in Promper to provide a shape of the lip that can better retain the spring and also changing the shape of the lip to be arcuate or any other shape is art equivalent structure.


Regarding claim 5, the combination of Balsells’890, Foster and Promper discloses the seal, wherein, in a relaxed state, the support member provides a slight biasing force against the helical spring. (Balsells’890 - 88 biases 86, fig 4a).
However, the combination does not explicitly state that the support member provides a biasing force against the helical spring of less than 10 N/mm (though as detailed above examiner is of the opinion such is implicitly disclosed).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have the support member provides a biasing force against the helical spring of less than 10 N/mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sufficient biasing force to the seal assembly. Additionally such is an obvious design principle to modify the amount of biasing performed by a biasing member to optimize sealing versus the amount of friction depends on the intended use of the seal.

Regarding claim 6, the combination Balsells’890, Foster and Promper discloses the seal, wherein the helical spring has a generally round cross section in the relaxed state and a generally polygonal cross section in the operational state (Balsells’890 See Fig. 4a, as it is shown with a general round cross-section, See Figs 8 – 10 as it is shown as generally polygonal as there are a variety of polygonal shapes that the disclosed cross-section is similar to, and/or as when in use it can be subject to deformation which can somewhat flatten portions of the cross-section leading to an even more generally polygonal cross-section).

Regarding claim 7, the combination of Balsells’890, Foster and Promper discloses the seal.
The combination does not disclose wherein the support member comprises a second helical spring disposed radially within a helical spring, and wherein the second helical spring contacts the helical spring.
However, Balsells’890 fig 16b teaches wherein the support member comprises a second helical spring (Balsells’890 - 310) disposed radially within a helical spring (Balsells’890- 302), and wherein the second helical spring contacts the helical spring (intended use limitation, Balsells’890 - 310 contacts 302).


Regarding claim 8, the combination of Balsells’890, Foster and Promper discloses the seal, wherein the first and second lips extend from the heel in a generally 

Regarding claim 9, the combination of Balsells’890, Foster and Promper discloses the seal, wherein the support member has a width, as measured in a radial direction of the seal (Balsells’890 width of 88, fig 4a), and a height, as measured in an axial direction of the seal (Balsells’890 height of 88, fig 4a), and wherein the helical spring has an inner diameter that is greater than the width of the support member (Balsells’890 - 86 has inner diameter greater than width of 88, fig 4a).

Regarding claim 21, the combination of Balsells’890, Foster and Promper discloses the seal.
Balsells’890 does not disclose that the seal is adapted to provide an effective sealing characteristic at temperatures below -25° C.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide an effective sealing characteristic at temperatures below -25° C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sufficient spring force for the seal to be working at temperatures below -25 degree C.

Regarding claim 22, the combination of Balsells’890, Foster and Promper discloses the seal wherein the support member comprises a metal or a polymer (Balsells’890, Col 3, Lines 56 – 59 – elastomer or plastic for spring 86, fig 4a).

Regarding claim 26, the combination of Balsells’890, Foster and Promper discloses the seal, wherein the helical spring comprises a plurality of coils (Balsells’890 - 86 has plurality of coils as it is a canted coil spring, fig 4a).

Regarding claim 27, the combination of Balsells’890, Foster and Promper discloses the seal, wherein at least two adjacent coils of the helical spring at least partially overlap one another (Balsells’890 two coils of 86 overlaps as it is a canted coil spring, fig 4a).

Regarding claim 28, the combination of Balsells’890, Foster and Promper discloses the seal, wherein the support member comprises a uniform cross section as measured around the seal (Balsells’890 - 88 has uniform cross section around seal, fig 4a).

Regarding claim 29, the combination of Balsells’890, Foster and Promper discloses the seal, wherein the support member of the seal has a width, measured in a radial direction of the seal, and a height, as measured in an axial direction of the seal (Balsells’890 width and height of 884, fig 4a), and wherein the helical spring has an 

Regarding claim 30, the combination of Balsells’890, Foster and Promper discloses the seal, wherein, in a relaxed state, the support member provides a biasing force against the helical spring of less than 10 N/mm (See rejection to claim 5).

Regarding claim 31, the combination of Balsells’890, Foster and Promper discloses the seal, wherein the support member extends around the entire circumference of the seals (Balsells’890 - 88 around the entire circumference of the seal, fig 4a).

Claims 2, 3, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells’890 et al. in view of Foster and Promper and in further view of Hoffman et al. (U.S. Patent # 4103909).
Regarding claim 2, the combination of Balsells’890, Balsells’890 and Promper discloses the seal.
Balsells’890 does not disclose the annular jacket further comprises an insert disposed adjacent to the annular recess.
However, Hoffman teaches a similar seal assembly with an annular jacket that further comprises an insert (9, fig) disposed adjacent to the annular recess (9 within the recess). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the insert of Hoffman within the recess of Balsells’890 to provide better retention of the helical spring within the recess, and to prevent damage to the seal assembly (Hoffman column 1 lines 46-52).

Regarding claim 3, the combination of Balsells’890, Foster, Promper and Hoffman teaches the seal, wherein the body of the annular jacket comprises a first material, wherein the insert comprises a second material, and wherein the first material is different than the second material (the material of the jacket is shown as a different material than the insert 9, fig of Hoffman).

Regarding claim 23, the combination of Balsells’890, Foster, Promper and Hoffman discloses the seal, wherein the first material comprises a relatively softer material as compared to the second material (Hoffman – material of jacket 6 is elastomeric which is relatively softer than the metallic material of insert 9, fig and abstract).

Regarding claim 25, the combination of Balsells’890, Balsells’890, Promper and Hoffman discloses the seal, wherein the insert is disposed along an axial end of the annular recess (Hoffman insert 9 along an axial end of recess of 6, fig).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Balsells’890 et al. in view of Foster, Promper, and Hoffman, and in further view of Bradshaw et al. (U.S. PG Pub # 20130180733).
Regarding claim 24, the combination of Balsells’890, Foster, Promper and Hoffman discloses the seal.
The combination does not disclose wherein the first material comprises a UHMWPE, a fluoropolymer such as PTFE (back up ring 100, fig 1 is PAEK, Para 0026 of Bradshaw), or a blend comprising a fluoropolymer, and wherein the second material comprises a material or blend of materials harder than PTFE, such as a PEEK.
However, Bradshaw teaches wherein the first material comprises a UHMWPE, a fluoropolymer such as PTFE (back up ring 100, fig 1 is PAEK, Para 0026 of Bradshaw), or a blend comprising a fluoropolymer, and wherein the second material comprises a material or blend of materials harder than PTFE, such as a PEEK.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include the material of the backup ring of Bradshaw with the spring of Balsells’890 to provide rings of different modulus to provide good support back up ring to the seal ring (Bradshaw abstract).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
/VISHAL A PATEL/Primary Examiner, Art Unit 3675